MEMORANDUM **
Appellant Kenya Markisha Hutson appeals the district court’s denial of his Motion to Vacate, Set Aside, or Correct Sentence, pursuant to 28 U.S.C. § 2255. The district court denied his motion without holding an evidentiary hearing. The district court did not abuse its discretion in deciding his motion without an evidentiary hearing. Blackledge v. Allison, 431 U.S. 63, 74 n. 4, 97 S.Ct. 1621, 52 L.Ed.2d 136 (1977); Watts v. United States, 841 F.2d 275, 277 (9th Cir.1988). Furthermore, Hutson failed to establish a “reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.